                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF NORTII CAROLINA
                                  WESTERN DIVISION
                                   No. 5:18-CV-208-D


PHYLLIS MARIE HART,                          )
                                             )
                       Plaintiff,            )
                                             )
               v.                            )                     ORDER
                                             )
NANCY A. BERRYIDLL,                     )
Acting Commissioner of Social Security, )
                                             )
                       Defendant.            )


       On March 26, 2019, Magistrate Judge Jones issued a Memorandum and Recommendation

("M&R") and recommended that this court deny plaintiff's motion for judgment on the pleadings

[D.E. 31 ], grant defendant's motion for judgment on the pleadings [D.E. 33], and affirm defendant's

final decision. See [D.E. 36]. Neither party objected to the M&R.

       "The Federal Magistrates Act requires a district court to make a de novo determination of

those portions of the magistrate judge's report or specified proposed findings or recommendations

to which objection is made." Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d 310, 315 (4th

Cir. 2005) (emphasis, alteration, and quotation omitted); see 28 U.S.C. § 636(b). Absent a timely

objection, "a distpct court need not conduct a de novo review, but instead must only satisfy itselfthat

there is no clear error on the face of the record in order to accept the recommendation." Diamond,

416 F.3d at 315 (quotation omitted).

       The court has reviewed the M&R, the record, and the briefs. The court is satisfied that there

is no clear error on the face ofthe record. Accordingly, the court adopts the conclusions in the M&R

[D.E. 36].
       In sum, plaintiff's motion for judgment on the pleadings [D.E. 31] is DENIED, defendant's

motion for judgment on the pleadings
                                 I
                                     [D.E. 33] is GRANTED, defendant's final decision is

AFFIRMED, and this action is DIS:MISSED. The clerk shall close the case.

       SO ORDERED. This jg_ day of April2019.




                                               2
